Citation Nr: 9905757	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
nondisplaced nasal fracture.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1968 to August 1970 
and from July 1979 to August 1985.  His awards include the 
Combat Infantryman's Badge and Bronze Star Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to increased ratings for PTSD, COPD and 
nondisplaced nasal fracture, and denied entitlement to TDIU.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 91990).  The appellant's representative has argued 
that VA has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 106 (1990).  The representative has not cited to a 
court decision that holds that the cited portions of M21-1 
are substantive rules.  Consequently, I see no basis to 
comply with the representatives request in this regard.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disability from PTSD is manifested by being 
demonstrably unable to retain employment.  

3.  The veteran's disability from COPD is manifested by 
pulmonary function test results showing forced expiratory 
volume in one second (FEV-1) of 92 percent of predicted 
value; the ratio of FEV-1 to forced vital capacity (FVC) at 
92 percent; and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) at 65 percent 
of predicted; the disability is not more than moderate, 
without severe exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, or marked impairment of health.

4.  The residuals of a nasal fracture are manifested by 
subjective complaints of congestion, sinus headache and 
partial blockage of the left nasal passage, without clinical 
findings of marked interference with breathing space or that 
both sides of the nose are 50 percent obstructed or that one 
side is completely obstructed.  

5.  The veteran has service-connected disability from PTSD, 
evaluated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.7, Diagnostic Code 9411 (1998).

2.  The criteria for a rating in excess of 30 percent for 
COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.96, 
Diagnostic Code 6603, 6604 (1998).

3.  The criteria for a compensable rating for residuals of a 
nondisplaced nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.96, Diagnostic Code 6502 (1998).

4.  The regulatory criteria for a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.16 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

I.  PTSD

Service medical records show that the veterans underwent a 
psychiatric evaluation in April and May 1985.  The evaluation 
report indicates that the veteran was exposed to numerous 
combat related stressors during his tour of duty in Vietnam.  
The veteran had recently had conflicts with his unit 
commander and severe marital problems.  Since 1981, he had 
been having nightmares and insomnia.  He was deeply alienated 
and socially isolated.  He was quick tempered and 
occasionally assaultive.  He had an exaggerated startle 
response.  An examiner concluded that the veteran had PTSD.  
The veteran's highest level of adaptive functioning during 
the preceding year was described as poor.

During a VA examination in September 1985, the veteran 
reported that the intensity and frequency of his nightmares 
and flashbacks had decreased.  He reported that he only slept 
about three hours per night.  He appeared slightly depressed.  
His affect was appropriate.  He denied having hallucinations 
or delusions.  His concentration was poor.  The reported 
diagnosis was mild PTSD.

The veteran was granted entitlement to service connection for 
PTSD by the RO's November 1985 rating decision.  Initially, 
his disability from PTSD was rated 10 percent disabling.  In 
a September 1996 rating decision, the rating for PTSD was 
increased to 30 percent, effective from the date of receipt 
of the veteran's claim in March 1996.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The U.S. Court of Veterans Affairs 
(Court), in Johnson v. Brown, 7 Vet. App. 95 (1994), held 
that these criteria for a 100 percent rating are each an 
independent basis for granting a 100 percent rating.  A 70 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, or the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation will be assigned when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired or where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent rating is assigned where there is 
definite impairment of the ability to establish or maintain 
effective and wholesome relationships with people, or where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.   38 C.F.R. Part 
4, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. Reg. 4753 (1994). 

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders, including PTSD, were revised.  
61 Fed. Reg. 52965 (1996).  A 100 percent rating is assigned 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).   38 C.F.R. 
Part 4, Diagnostic Code 9411 (1998).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

After review of the entire record, including the reports of 
the November 1997 VA psychiatric examination and the December 
1997 report of psychological testing, the Board finds that 
the veteran meets the criteria for an increased rating of 100 
percent under the former regulations.  The reports show that 
the veteran has impaired short term memory, difficulty 
establishing and maintaining effective work and social 
relationships, disturbances of mood manifested by depression, 
anxiety, and angry affect, and impaired concentration due to 
dissociative thinking.  The VA psychiatrist assigned a GAF 
score of 55 but referred the matter for psychological 
testing.  The VA psychologist characterized the level of 
disability from PTSD as moderate to severe, assessed the GAF 
score at 50, and specifically commented on the veteran's 
"total inability to maintain gainful employment."  A Global 
Assessment of Functioning (GAF) 
is a scale reflecting the 
"psychological, social, and occupational 
functioning on a hypothetical continuum 
of mental health-illness."  Diagnostic 
and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF of 50 
is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any 
serious impairment in social, 
occupational, or school functioning 
(e.g., no friends, unable to keep a 
job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Since the inability to retain employment is part of the old 
criteria for a 100 percent rating, giving the veteran the 
benefit of the doubt, these recent medical opinions 
approximate the criteria for the 100 percent rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).

II.  COPD

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  

Service medical records show that the veteran had smoked 
cigarettes since he was 13 years old.  A chest X-ray taken in 
February 1983 showed a lesion in the upper lobe of his right 
lung.  Biopsies of the lung were analyzed and showed focal 
chronic inflammation without evidence of tumor.  A computed 
tomography scan of the right upper lung showed a tripod 
shaped parenchymal scar in the right upper lobe anteriorly.  
Treatment notes dated later in May 1983 contain a diagnosis 
of COPD.  Notes dated in September 1983 indicated that the 
veteran was doing better with Theo-Dur.  Notes dated in 
January 1985 indicate that pulmonary function tests were 
interpreted as indicating that the veteran had mixed 
obstructive disease with a restrictive component.  A report 
of a medical Board dated in May 1985 noted that the veteran 
had experienced a gradual increase of symptoms of dyspnea on 
exertion with wheezing.  He was able to run only three to 
four blocks before becoming short of breath and having 
substernal pain.  The report contains a diagnosis of 
moderately severe COPD, resulting in significant impairment 
in performance of duty.

The veteran was granted entitlement to service connection for 
COPD by the RO's November 1985 rating decision.  Initially, 
the breathing disorder was rated 10 percent disabling.  The 
rating was increased to 30 percent by the RO's September 1996 
rating decision, effective from March 1996.

Previously, COPD did not have its own rating code and it was 
rated by analogy to pulmonary emphysema, the functions 
affected, anatomical localization and symptomatology being 
closely analogous.  38 C.F.R. § 4.20 (1998).  The RO has 
considered the veteran's disability from COPD under both the 
former and revised rating criteria for respiratory disorders.  
See Karnas v. Derwinski, supra.  

Under the former Diagnostic Code 6603, a 30 percent rating is 
assigned for moderate pulmonary emphysema with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface; or with 
pulmonary function tests consistent with moderate emphysema.  
A 60 percent rating is assigned for severe symptoms, with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; or with 
ventilatory impairment of severe degree confirmed by 
pulmonary functions tests, with marked impairment of health.  
A 100 percent rating is assigned for pronounced, intractable 
and total incapacitating symptoms such as dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion, with the 
severity of emphysema confirmed by chest X-rays and pulmonary 
function tests.  38 C.F.R. Part 4, Code 6603 (1998).  

Under the revised rating criteria, there is a specific rating 
code for COPD, 6604.  The new criteria rate COPD and 
emphysema under the same factors.  A 30 percent rating is 
assigned where forced expiratory volume in one second (FEV-1) 
is in the range from 56 to 70 percent of predicted value, or; 
the ratio of FEV-1 to forced vital capacity (FVC) is in the 
range from 56 through 70 percent, or; diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO(SB)) is in the range from 56 through 65 percent of 
predicted.  A 60 percent rating is assigned where FEV-1 is in 
the range from 40 through 55 percent of predicted value, or; 
the ratio of FEV-1 to FVC is in the range from 40 through 55 
percent, or; DLCO(SB) is in the range from 40 through 55 
percent of predicted; or, maximum oxygen consumption of 15 to 
20 milligrams per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; 
DLCO(SB) is less than 40 percent of predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; the veteran requires outpatient 
oxygen therapy.  38 C.F.R. § 4.96, Diagnostic Codes 6603, 
6604 (1998).

The Board finds that the revised regulations are not more 
favorable to the veteran than the former regulations.  In the 
context of the former regulations, the veteran does not meet 
the criteria for an increased rating of 60 percent.  The 
record contains no clinical finding that his COPD results in 
dyspnea sufficient to prevent him from climbing one flight of 
steps or walking one block without stopping.  During a 
hearing in July 1997, the veteran testified that he was able 
to walk about 200 to 300 feet.  During a VA examination in 
November 1997, the veteran told the examiner that he was able 
to climb a flight of steps but was tired at the top.  The 
veteran did not have noticeable dyspnea after walking the 
length of a hall at a normal pace.  The examiner described 
the veteran's COPD symptoms as mild to moderate.  During a VA 
examination in January 1998, the veteran reported that he 
became short of breath and fatigued after walking 200 feet.  
These findings establish that the disability does not 
approximate the former criteria.  38 C.F.R. § 4.7 (1998).  
The disability is not more than moderate.  Further, neither 
this nor any other examination has found severe symptoms, 
with exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking one block without stopping.  The 
pulmonary functions tests do not show a severe degree of 
ventilatory impairment.  There is no other evidence of a 
marked impairment of health consistent with a severe degree 
of respiratory impairment.  

Also, the revised criteria for an increased rating have not 
been met.  During pulmonary function tests in January 1998, 
the veteran's FEV-1 was 92 percent of predicted.  The ratio 
of FEV-1 to FVC was 92 percent.  All diffusion readings were 
60 percent or greater of predicted.  According to the 
examiner, the tests showed a mild decrease in diffusing 
capacity.  These objective results do not approximate any 
applicable criteria for a increased rating.  38 C.F.R. § 4.7 
(1998).  

The Board concludes that the criteria for an increased rating 
for COPD are not met under either the revised or the former 
rating criteria.

While the veteran is competent to report increased 
disability, the findings of the trained medical professionals 
are significantly more probative.  Those findings establish 
that the disability does not approximate the former criteria.  
As discussed above, the evidence is not in approximate 
balance such that the veteran could be given the benefit of 
the doubt.  Here, there is no doubt, the preponderance of the 
evidence being against the claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

III.  Nondisplaced Nasal Fracture

Service medical records contain an X-ray report dated in 
August 1979 which indicates that the veteran had fallen down 
some cement steps and injured his right hand and the bridge 
of his nose.  The X-ray showed a nondisplaced fracture of the 
nasal bone.  Subsequently dated service medical records do 
not show complaints, diagnoses, or treatment for a nose 
disorder.  The report of the veteran's medical examination 
for separation from service indicates that his nose was 
clinically normal.

The veteran was granted entitlement to service connection for 
nondisplaced nasal fracture by the RO's November 1985 rating 
decision.  The nose disorder has been rated zero percent 
disabling since the time of the veteran's separation from 
service.  In evaluating the nose disorder, the RO has 
utilized Diagnostic Code 6502.  Under the former regulation, 
the diagnostic code provided for assignment of a zero percent 
rating for deflection of the nasal septum with only slight 
symptoms.  A 10 percent rating was assigned for deflection of 
the nasal septum with marked interference with breathing 
space.  Under the revised regulations, Diagnostic Code 6502 
provides for a 10 percent rating for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

The claims folder does not contain evidence that the veteran 
has had treatment for complaints associated with his service-
connected nose fracture.  During a VA examination in June 
1996, he reported that he had sustained a broken nose before, 
during and after his military service.  He denied ever having 
surgery on his nose.  He stated that his nose condition did 
not bother him.  He denied symptoms related to his nose.  On 
examination, no gross deformity of the nose was noted.  The 
septum was in midline.  The right and left nasal cavity were 
slightly decreased in size due to hypertrophy of the inferior 
concha bilaterally.  The floor of the nose was unremarkable.  
The turbinates and inferior meatus were congested.  An X-ray 
of the nose showed a fracture of the nasal bone approximately 
seven to eight millimeters from the distal end with a several 
millimeter depression of the distal fragment.  There was also 
deviation of the nasal septum to towards the left.  The 
examiner who examined the veteran reported a diagnosis of 
history of blunt trauma to nose.

The veteran testified that his nose was constantly congested.  
He attributed sinus headaches to his nose condition.  He 
denied taking medication other than aspirin for headaches.  
He told the hearing officer that the left side of his nose 
was partially blocked.

During a VA examination in November 1997, the veteran did not 
report complaints associated with his nose.  The examiner did 
not report any abnormal clinical findings.  

The Board has reviewed the entire record and finds no 
clinical evidence which would support an increased rating for 
the veteran's disability from nondisplaced nose fracture.  
There are no clinical findings of marked interference with 
breathing space or that both sides of the nose are 50 percent 
obstructed or that one side is completely obstructed.  The 
Board concludes that the criteria for a schedular rating in 
excess of zero percent for nondisplaced fracture of the nose 
are not met in the context of either the revised or former 
regulations.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7.  In the absence of a 
disability picture approximating 50 percent obstruction of 
both nasal passages or complete obstruction of one nasal 
passage, or a showing of marked interference of breathing 
space, the veteran's disability from nondisplaced nasal 
fracture, as discussed above, does not warrant assignment of 
the next higher schedular evaluation of 10 percent.

IV.  Extraschedular and Other Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Higher ratings are also assignable for COPD and 
disability associated with nasal fracture, but the required 
manifestations are not shown in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for the 
service-connected disabilities herein considered, and it has 
not been shown that such disorders so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that the impairments resulting 
from PTSD, COPD, and nondisplaced nasal fracture are 
adequately compensated by the current schedular evaluations.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


V.  TDIU

A total disability rating for compensation based on  
unemployability of the individual may be assigned, where the 
schedular rating is less than total, when certain 
requirements are met.  38 C.F.R. § 4.16 (1998).  Since the 
veteran has a schedular rating which is total, he does not 
meet the threshold criteria for an extraschedular total 
rating and this claim must be denied.  


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Increased ratings for COPD and nondisplaced nasal fracture 
are denied.  A total disability rating for compensation based 
on individual unemployability due to service connected 
disabilities is denied.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

